

Exhibit 10(a)55
1998 EQUITY OWNERSHIP PLAN
 OF ENTERGY CORPORATION AND SUBSIDIARIES
(As Amended and Restated Effective for Grants and Elections After February 13,
2003)


Certificate of Amendment


Amendment No. 2


THIS INSTRUMENT, executed this 23rd day of December, 2006, but made effective
October 26, 2006, constitutes the Second Amendment of the 1998 Equity Ownership
Plan of Entergy Corporation and Subsidiaries, as amended and restated effective
for Grants and Elections after February 13, 2003 (the “Plan”).


All capitalized terms used in this document shall have the meanings assigned to
them in the Plan unless otherwise defined in this document.


Pursuant to Section 9.1 of the Plan, the Plan is amended as follows:


An Addendum is added at the end of this Plan to read as follows:


ADDENDUM


Notwithstanding any other Plan provision to the contrary, the Plan changes set
forth in the attachment to this Addendum shall apply to all Participant deferral
elections made on or after October 26, 2006; provided, however, that such
changes shall not constitute a material modification of amounts earned and
vested before January 1, 2005, including any earnings or appreciation thereon,
and such grandfathered benefits shall not be subject to Internal Revenue Code
Section 409A.




IN WITNESS WHEREOF, the Personnel Committee has caused this Second Amendment to
the 1998 Equity Ownership Plan of Entergy Corporation and Subsidiaries to be
executed by its duly authorized representative on the day, month, and year above
set forth.







 
PERSONNAL COMMITTEE
through the undersigned duly authorized representative


/s/ William E. Madison
WILLIAM E. MADISON
Senior Vice-President,
Human Resources and Administration



ATTACHMENT TO ADDENDUM


AMENDMENTS TO 1998 EQUITY OWNERSHIP PLAN
 OF ENTERGY CORPORATION AND SUBSIDIARIES
(As Amended and Restated Effective for Grants and Elections After February 13,
2003)




The following Plan changes apply to Participants’ deferral elections made on or
after October 26, 2006:




1.  
Payment of Deferral Accounts at Separation from Service.  The payment of all
deferral accounts under the Plan will commence upon a Participant’s separation
from service on account of retirement, death or other termination of employment
or, if applicable, after the six-month hold period has ended.  The deferral form
the Participant executes will stipulate that payment will commence upon the
earlier of the Participant’s chosen deferral receipt date or separation from
service, subject to the six-month hold period, as applicable.  Amounts deferred
under an existing deferral election will not automatically accelerate at
separation from service; rather, they will be paid in accordance with the terms
of that existing election.



2.  
Elimination of Successive Deferrals for Retirees.  Future retirees may not defer
commencement of receipt of their deferral account balances beyond separation
from service or after the six-month hold period, if applicable.  Existing
retirees have the opportunity to make one final successive deferral election in
December 2006 for amounts scheduled to be paid in calendar year 2008 or beyond,
which successive deferral election shall be for (a) a minimum two-year and
maximum five-year deferral period if the deferral account is not subject to
Internal Revenue Code Section 409A, or (b) a five-year deferral period if the
deferral account is subject to Internal Revenue Code Section 409A.



3.  
FICA And Medicare Taxes on Performance Unit Deferrals. The Employer shall deduct
FICA and Medicare taxes from performance unit awards to Participants who elect
to defer 100% of their awards under the Plan.  The net amount of the award will
be deferred.



4.  
Deemed Investment of Account Balance during Six-Month Hold Period. To the extent
Code Section 409A requires a six-month hold on any non-grandfathered deferred
account balances otherwise payable to “key employees” upon separation from
service, during this six-month hold period all amounts already deferred under
the Plan will be deemed invested in the deemed investment funds under the Plan
or the Executive Deferred Compensation Plan of Entergy Corporation and
Subsidiaries (“EDCP”), as chosen by the Participant, and those deemed investment
choices may be changed in accordance with the terms of the Plan or EDCP, as
applicable.



